Citation Nr: 1528353	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-25 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial, compensable rating for urethral stricture.  

3.  Entitlement to an initial, compensable rating for residuals of status post right heel surgery.  

4.  Entitlement to an initial, compensable rating for disability of the right great toe with degenerative joint disease (DJD).  

5.  Entitlement to an initial rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from July 1992 to July 2012.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following September 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims folder currently resides with the RO in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim of service connection for hypertension, the Board notes that the Veteran's service treatment records (STRs) document findings of elevated blood pressure readings, as well as reference to "hypertension (systemic)" in problem lists.  At the same time, the Veteran's STRs do not reflect any clear diagnosis or treatment for hypertension.  In particular, a January 2011 comprehensive medical examination identified a lack of cardiovascular symptoms and the assessment included "No hypertension."  

Prior to his release from active service (and as part of VA's Benefits Delivery At Discharge (BDD) program) the Veteran was provided a VA examination in March 2012.  The examiner noted the Veteran's report of an isolated incident of increased blood pressure but not having undergone treatment for hypertension.  The Veteran's blood pressure at the time of the examination was reported as 128/89.  The examiner's diagnosis included hypertension without any further explanation.  

In an October 2012 VA examination, the examiner noted that the Veteran "Is without diagnosis of hypertension or pharmacotherapy for hypertension."  The examiner ultimately concluded that the Veteran was normotensive.  In particular, blood pressure readings referenced in the examination report were as follows:

August 29, 2012-110/78
September 30, 2012-122/86
October 8, 2012-121/80
October 9, 2012-121/82 

The Veteran has argued that he does have hypertension.  In his September 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported that:

I also recently underwent a medical screening at my current employer [and] was told that my blood pressure at that time showed I was Stage 1 Hypertensive.  

Of note, the Veteran's STRs reflect that he drank caffeinated beverages during the day and also used smokeless tobacco.  The March 2012 VA general medical examination, referenced above, noted that the Veteran chewed one can of tobacco every 3 to 4 days.  A later June 2014 private medical report noted that the Veteran was not using smokeless tobacco.  Medical literature websites note that smokeless tobacco does boost heart rate, blood pressure, and adrenalin.  

Here, the Veteran has referenced what appears to be relevant medical evidence associated with a work-related examination.  Still, a finding of elevated blood pressure is not always indicative of hypertension.  Otherwise, a private treatment record from John D. Terrell, MD, dated in June 2014, notes the Veteran's blood pressure as 116/73.  The treatment record also notes the drugs Hydrochlorothiazide and Lisinopril in the Veteran's medication list.  Both drugs are often used to treat high blood pressure.  As such, it is not clear to the Board if the blood pressure reading noted (116/73), which appears to reflect the Veteran as being normotensive, is or is not the result of the Veteran taking anti-hypertensive medication.  

Therefore, in light of the above, the Board concludes that evidence has been submitted apparently demonstrating the Veteran as being prescribed anti-hypertensive medication and, as a result, he may be now suffering from hypertension.  Also, the October 2012 VA examiner did not provide a nexus opinion because the Veteran was found to be "normotensive" at that time.  In light of the additional medical evidence received, it would be helpful to the Board if the Veteran was provided an additional VA examination to determine if he indeed has hypertension, and if so, whether the disability is related to his period of service.  Furthermore, the Veteran should be given an additional opportunity to either submit the work-related medical records reportedly noting findings of Stage 1 hypertension, or submit a signed medical release form (VA Form 21-4142) allowing VA to request such records.  On remand, the AOJ should take such necessary action.  

With respect to the claim for a compensable rating for urethral stricture, in the March 2012 VA general medical examination, the Veteran reported he had no current symptoms.  Subsequent to the March 2012 VA examination, the Veteran underwent additional surgery in May 2014 for balanitis xerotic obliterans (BXO) and complex urethral stricture with penile scarring.  A follow up surgical report, dated June 2014, authored by Dr. Terrell, noted that on examination the Veteran's penis showed severe scarring and that penile adhesions had already reformed.  In the report, Dr. Terrell further commented:

[The Veteran] is [status post] meatoplasty and lysis of penile adhesions.  He has already failed on formal meatoplasty done in San Antonio in Army.  He will likely recur again requiring multiple meatoplasties and urethroplasties.  He may need repeat lysis of penile adhesions.  

The Board notes that records authored by Dr. Terrell concerning the Veteran's urethral stricture are relevant to the claim for a compensable rating for urethral stricture.  The records were received by the RO on June 19, 2014, subsequent to the receipt of the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) in September 2013.  See 38 U.S.C.A. § 7105(e) (West 2014) (providing for on or after February 2, 2013, and absent a request for review by the claimant, an automatic waiver of initial RO review of evidence submitted to the RO, or to the Board, at the time of or subsequent to the submission of a substantive appeal).  

The Board concludes that in light of the changed disability picture since the March 2012 VA examination, the Veteran should be afforded an additional VA medical examination to assess the current severity of this service-connected urethral stricture.  

Finally, regarding the Veteran's service-connected orthopedic disabilities (i.e., low back strain, residuals status post right heel surgery, and right great toe with DJD), the March 2012 VA general medical examination noted flexion of the Veteran's low back was to 90 degrees without pain.  Extension, lateral flexion, and rotation were full with endpoint pain (5/10).  The range of motion noted was based on repetitive motion testing.  The Veteran's right heel was noted as "plus tender" to palpation, and there were no abnormal findings of the right great toe reported on examination.  The examiner commented the following:

Pain, including pain on repeated use and pain during flair ups, fatigue, weakness, lack of endurance, [and] incoordination . . . may additionally limit joint function when the [Veteran] is removed from this sphere of physical exam.  However[,] I cannot determine, without resort to mere speculation, whether any of these factors cause additional functional loss in the [Veteran's] personal environment.  

In his subsequent September 2013 VA Form 9, the Veteran complained of worsening symptoms with regard to all three disabilities.  Otherwise, VA treatment records dated in November 2012 and April 2013 note the Veteran's complaints of back and foot pain.  

The Board notes that a functional loss results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2014).  When assessing a claimant's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the United States Court of Appeals for Veterans Claims reinforced the principle that:

. . . [when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.  

The Board notes that the RO has evaluated the Veteran's residuals status post right heel surgery (for bone spurs) under 38 C.F.R. § 4.71a, Diagnostic Code 5015 (2014) for "bones, new growths of, benign."  Diagnostic Code 5015 is rated on limitation of motion of the affected parts, as degenerative arthritis, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The Veteran's right great toe with DJD is also rated under Diagnostic Code 5003.  It would also be reasonable to rate either disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014) for "foot injuries, other."  All three referenced diagnostic codes require consideration of 38 C.F.R. §§ 4.40 and 4.45.  

With the above in mind, the March 2012 VA examiner commented that it was possible that pain during flare-ups could cause additional functional loss.  He did not attempt to measure the functional loss as additional degrees of limitation of motion during flare-ups or provide an explanation as to why such measurements were not feasible.  Instead, the examiner said only that functional loss outside the examination setting was possible but that no further determination could be made without resort to speculation.  The Board is mindful that consideration of DeLuca does require conjecture on part of the examiner.  Otherwise, speculative opinions are not inherently adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In light of the Veteran's complaints of increased symptoms since the March 2012 VA examination and the fact that it has been almost 31/2 years since the Veteran's orthopedic disabilities were last evaluated for VA purposes, it would be helpful to the Board if the Veteran underwent a VA orthopedic disability to assess the current level of severity of his disabilities.  At that time, the examiner can also consider DeLuca and comment on any additional range of motion loss.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for hypertension, for urethral stricture, for low back strain, for right heel pain/spurs, and/or for right great toe arthritis, to include relevant records available through the CAPRI records system.  

The Board is particularly interested in VA treatment records dated since August 2013.  It is also interested in any private medical records associated with a work-related physical in which the Veteran reportedly had a blood pressure reading consistent with Stage 1 hypertension.    

After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for the appropriate VA examinations as referenced below.  The Veteran's electronic claims folders (Virtual VA and VBMS) and a copy of this remand must be made available to the examiners for review in connection with each examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)

Hypertension

The examiner should determine whether the Veteran does have hypertension.  Consideration should be given to the March 2012 VA examination (noting a diagnosis of hypertension without explanation), the October 2012 VA examination (concluding the Veteran was normotensive), and the June 2014 private treatment record from John D. Terrell, MD, in which a medication list notes the drugs Hydrochlorothiazide and Lisinopril.  

If the examiner determines that the Veteran does suffer from hypertension, he or she should offer his or her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that the Veteran's hypertension had its clinical onset during service or is otherwise related to service.  

(NOTE: The Veteran's service treatment records (STRs) document findings of isolated, elevated blood pressure readings as well as reference to "hypertension (systemic)" in problem lists.  Otherwise, the Veteran's STRs do not reflect any firm diagnosis or treatment for hypertension.  A January 2011 comprehensive medical examination identified a lack of cardiovascular symptoms and the assessment included "No hypertension."  The Board also notes that the Veteran's STRs document his ingestion of caffeinated beverages as well as his use of smokeless tobacco.)

A thorough explanation for the examiner's opinion should be provided.  If the examiner determines that he or she cannot provide the requested opinion without resorting to speculation, the examiner must provide a thorough explanation as to why he or she was unable to do so.  

Urethral Strictures

The Veteran should undergo a urology examination and the examiner should assess the current severity of the Veteran's urethral strictures.  In particular, the examiner should consider private treatment records from John D. Terrell, MD, dated in 2014.  

The examiner should specifically address whether the Veteran's kidney function is impaired and whether catheter drainage (intermittent or continuous) is required.  It would also be helpful to the Board if the examiner identify whether any urethral stricture results in marked obstructive symptomatology along with periodic dilatation every 2 to 3 months, recurrent urinary tract infections secondary to obstruction, a markedly diminished flow rate, and/or post void residuals greater than 150cc.  

[NOTE: As noted in the body of the remand, above, following a March 2012 VA examination, Dr. Terrell's records note that the Veteran underwent additional surgery in May 2014 for balanitis xerotic obliterans (BXO) and complex urethral stricture with penile scarring.  A follow up surgical report, dated in June 2014, noted that on examination the Veteran's penis showed severe scarring and that penile adhesions had already reformed.  In the report, Dr. Terrell also commented that the Veteran was status post meatoplasty and lysis of penile adhesions.  Dr. Terrell added that adhesions would likely recur requiring multiple meatoplasties and urethroplasties, and that the Veteran could need repeat lysis of penile adhesions.]  

A thorough explanation by the examiner for any findings or opinions should be provided.  

Low Back, Right Heel, and Right Great Toe

All pertinent pathology associated with the Veteran's low back, right heel (residuals status post surgery for a bone spur), and right great toe with DJD should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's low back and right great toe.  He or she should also comment on the degree of disability of the low back, right heel, and right great toe due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

It would also be helpful to the Board if the examiner quantified the disability of the Veteran's right foot associated with his right heel and right great toe disabilities as being moderate, moderately severe, or severe.  Also, whether the overall disability is or is not tantamount to loss of use of the right foot.  

If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must provide a thorough explanation as to why he or she was unable to do so.  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




